Title: From Alexander Hamilton to Edmund Randolph, 12 January 1795
From: Hamilton, Alexander
To: Randolph, Edmund


Sir,
Treasury DepartmentJanuary 12. 1795.
In reply to your letter of the 10. instant I am to inform you, that I have this day accepted the French minister’s draught for Thirty thousand Dollars in addition to the Forty thousand, for which he drew upon me a few days since. I have also further to add, that there is now no obstacle with this Department to accept drafts (including those abovementioned) for the amount of the Instalments accruing in September and November next, making together Two millions five hundred thousand Livres.
I have the honor to be   Sir,   With great respect & esteem   Your most obedient servant

Alexander Hamilton
The Secretary of State

 